                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA

                            NO: 7:12-CR-37-FA-10
                                7:18-CV-24-FA



UNITED STATES OF AMERICA


v.                                                       JUDGMENT ORDER


LUIS RENTERIA



         The United States’ motion to dismiss (ECF No. 913) is

GRANTED and Renteria’s Motions to Vacate (ECF Nos. 908 and 912)

are DENIED.     This case is DISMISSED and the court is directed to

remove it from the court’s active docket.*

     The Clerk is further directed to send a copy of this Order to

counsel of record and Mr. Renteria.

     IT IS SO ORDERED this 31st day of March, 2021.

                                    ENTER:



                                   David A. Faber
                                   Senior United States District Judge




     *
       The Motion for an Evidentiary Hearing (ECF No. 918) is
DENIED and the Motions to Amend (ECF Nos. 938 and 986) are
GRANTED.


         Case 7:12-cr-00037-FA Document 1055 Filed 03/31/21 Page 1 of 2
Case 7:12-cr-00037-FA Document 1055 Filed 03/31/21 Page 2 of 2
